NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1257-15T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

ALFRED PETROSSIAN,

     Defendant-Appellant.
_________________________________

              Submitted May 2, 2017 – Decided May 9, 2017

              Before Judges Yannotti and Fasciale.

              On appeal from Superior Court of New Jersey,
              Law Division, Passaic County, Municipal Appeal
              No. 6066.

              Alfred Petrossian, appellant pro se.

              Camelia M. Valdes, Passaic County Prosecutor,
              attorney for respondent (Tom Dominic Osadnik,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Pro se defendant appeals from a November 4, 2015 de novo

conviction entered after the Law Division amended the complaint

to reflect defendant had violated William Paterson University

parking regulations, N.J.S.A. 18A:64-6(c) and (m).                 We affirm.
     Defendant improperly parked his motorcycle on campus in a

non-designated parking area.     He initially received a ticket for

violating N.J.S.A. 39:4-135.      Defendant refused to pay the fine

associated with that violation and the matter proceeded to a trial

in municipal court.

     At the trial, defendant testified that the University had

long recognized the area where he had parked as a spot reserved

for motorcycles. The municipal court judge believed the testifying

officer, disbelieved defendant, and found him guilty of violating

N.J.S.A. 39:4-135.    The municipal court judge imposed a fine of

twenty-three   dollars   and   court   costs   of   twenty-one   dollars.

Defendant appealed to the Law Division.

     The Law Division judge conducted a trial de novo and found

there were insufficient facts to convict defendant of N.J.S.A.

39:4-135.    The judge amended the complaint, and found defendant

guilty of N.J.S.A. 18A:64-6(c) and (m).        The judge found defendant

violated the regulations by parking his motorcycle in the area

with a dashed yellow line.     The judge imposed the same fine given

by the municipal judge of twenty-three dollars and court costs of

twenty-one dollars.

     On appeal, defendant argues the following points:

            POINT I.    THE RULING BELOW UNDERMINED DUE
            PROCESS AND OVERLOOKED THE [SIX]TH AMENDMENT,
            BECAUSE IN FINDING THE [DEFENDANT] GUILTY THE

                                   2                              A-1257-15T2
          COURT AMENDED HIS STATUTORY VIOLATION WHILE
          RENDERING THE GUILTY VERDICT AGAINST HIM, WHEN
          THE MERITS OF HIS GUILT AT TRIAL WAS
          ADJUDICATED FOR A DIFFERENT VIOLATION.

          POINT II.     THE RULING BELOW UNDERMINED
          PROCEDURAL DUE PROCESS, BECAUSE THE COURT
          ARBITRARILY OVERLOOKED KEY EVIDENCE SHOWING
          THAT FALSE TESTIMONY GIVEN AGAINST THE
          [DEFENDANT] AT HIS TRIAL CONTRIBUTED TO THE
          FINDING OF GUILTY AGAINST HIM.

          POINT III. THE RULING BELOW INVOLVED JUDICIAL
          BIAS, BECAUSE THE JUDGE SHOWED INTEREST, IN
          REACHING A JUDICIAL OUTCOME AGAINST THE
          [DEFENDANT], IN DISREGARD OF MATERIAL EXISTING
          FACTS AND LAWS.

     When a defendant appeals a decision made by a municipal court

to the Law Division, the court is required to conduct a de novo

review of the record, giving "due regard to the municipal judge's

opportunity to view the witnesses and assess credibility."      State

v. Golin, 363 N.J. Super. 474, 481 (App. Div. 2003) (citing State

v. Johnson, 42 N.J. 146, 157 (1964)).        On appeal from the Law

Division's decision, we must determine whether the Law Division

judge's findings "could reasonably have been reached on sufficient

credible evidence in the record."     State v. Locurto, 157 N.J. 463,

471 (1999) (quoting Johnson, supra, 42 N.J. at 162).        Applying

this standard, we see no error.

     We begin by addressing whether the judge had authority to

amend the charge.   Under the facts of this case, we agree with the

State and conclude that the judge properly amended the charge from

                                  3                           A-1257-15T2
N.J.S.A. 39:4-135 to N.J.S.A. 18A:64-6(c) and (m).            The judge

amended the charge pursuant to Rule 3:23-8(c), which states in

pertinent part that the judge may

          during or before the hearing of the appeal,
          amend the complaint by making the charge more
          specific, definite or certain, or in any other
          manner, including the substitution of any
          charge growing out of the act or acts
          complained of or the surrounding circumstances
          of which the court from whose judgment or
          sentence the appeal is taken.

          [(Emphasis added).]

    The   original   complaint   charged   defendant   with   violating

N.J.S.A. 39:4-135, which states:

          The operator of a vehicle shall not stop,
          stand or park the vehicle in a roadway other
          than parallel with the edge of the roadway
          headed in the direction of traffic, on the
          right-hand side of the road and with the curb
          side of the vehicle within six inches of the
          edge of the roadway, except as follows:

          a.    Upon those streets which have been
          designated by ordinance and have been marked
          or signed for angle parking, vehicles shall
          be parked at the angle to the curb designated
          and indicated by the ordinance and marks or
          signs.

          b.   Upon one-way streets, local authorities
          may permit parking of vehicles parallel with
          the left-hand edge of the roadway headed in
          the direction of traffic, on the left-hand
          side of the road and with the curb side of the
          vehicle within six inches of the edge of the
          roadway.



                                  4                             A-1257-15T2
     The Law Division judge found N.J.S.A. 39:4-135 inapplicable

and amended the complaint to reflect violations of N.J.S.A. 18A:64-

6(c) and (m), which state:

          The board of trustees of a State college shall
          have general supervision over and shall be
          vested with the conduct of the college. It
          shall have the power and duty to:

          . . . .

          c. Determine policies for the organization,
          administration and development of the college;

          . . . .

          m.    Adopt, after consultation with the
          president and faculty, bylaws and make and
          promulgate such rules, regulations and orders,
          not inconsistent with the provisions of this
          article, that are necessary and proper for the
          administration and operation of the college
          and the carrying out of its purposes[.]

     Both statutes involve violations of parking regulations, and

defendant was clearly on notice of the charge he faced.    Contrary

to defendant's contention, we see no due process violation.      The

conviction is less serious than N.J.S.A. 39:4-135, and there is

no prejudice by amending the ticket.    The amendment simply made

more specific, definite, and certain the charge pertaining to the

parking violation at issue.

     We reject defendant's assertion that the judge erred by

denying his motion to supplement the record with a photograph.

The photograph was not in the record of the municipal court

                                5                           A-1257-15T2
proceedings, and it was taken "after the fact."     Therefore, it was

not properly before the court on its de novo review.       And as the

Law Division judge found, the State did not have the opportunity

to dispute the evidential weight of the photograph.

     Finally, the University's parking regulations require that

all vehicles park entirely within marked parking spaces in the

University's lots. There exists sufficient evidence demonstrating

that defendant parked his motorcycle in a non-designated parking

area.   Although defendant claims the officer testified falsely,

the court found the officer's testimony to be credible.         And the

State   introduced   into   evidence   a   photograph   which   further

supported the testimony by the officer.

     After considering the record and the briefs, we conclude that

defendant's remaining arguments are "without sufficient merit to

warrant discussion in a written opinion."      R. 2:11-3(e)(2).

     Affirmed.




                                  6                             A-1257-15T2